UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6866



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES A. BUTLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-91-44)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se.  Howard Crawford Vick, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Butler appeals from the district court’s order de-

nying his motion for the return of funds pursuant to Fed. R. Crim.

P. 41(e). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Butler, No. CR-

91-44, (E.D. Va. May 15, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2